Baring Asset Management Code of Ethics This document constitutes the “Code of Ethics” applicable to Baring Asset Management Limited, Baring International Investment Limited and Baring Fund Managers Limited (“Group Companies”). This Code is required to be adhered to by ALL employees acting on behalf of all Group Companies. Persons associated with any of the Group Companies, who are required to comply with this Code may instead comply with and report pursuant to a substantially similar code of ethics adopted by an affiliate of the Group Companies. It should be noted that under the US requirements applicable to Baring International Investment Limited (“BII”) in its role as investment advisor to US-registered 1940 companies (“1940 Act clients”), any material breach of this Code by “Access Persons” (refer to page 9 for definition) must be reported by the Organisational Risk and Compliance Department (ORC) to the Board of Directors of the relevant 1940 Act client on at least an annual basis. Employees may not engage in any investment transaction under circumstances in which the employee benefits from or such transaction interferes with the purchase or sale of investments for a client. In addition, Employees may not use information concerning the investments or investment intentions of a client, or their ability to influence such investment intentions, for personal gain or in a manner detrimental to the interests of a client. Employees may not engage in conduct that is deceitful, fraudulent or manipulative, or that involves false or misleading statements, in connection with the purchase or sale of investments for a client. In this regard, employees should recognize that it is unlawful to: (i) employ any device, scheme or artifice to defraud a client; (ii) make any untrue statement of a material fact to a client OR omit to state to a client a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; (iii) engage in any act, practice or course of business that operates or would operate as a fraud or deceit upon a client; or (iv) engage in any manipulative practice with respect to a client. All employees who observe or become aware of conduct believed to be a violation of this Code of Ethics shall promptly report such violation to the Head of Organisational Risk and Compliance (HORC).The confidentiality of communications regarding actual or suspected violations of the Code will be protected, subject to applicable law, regulation or legal proceedings. The Group Companies shall be required to provide all staff with a copy of this Code, as well as any amendments hereto, which may be provided by electronic delivery or by providing a link to where the document is posted.All Group Companies staff must sign a declaration stating that he/she has received, read, and understands this Code, and recognises that he/she is subject to this Code.Additionally, all staff must complete an annual declaration, certifying that he/she has read and understands this Code and recognizes that he/she is subject to this Code and that he/she has complied with the requirements of this Code and has disclosed or reported all personal securities transactions required to be disclosed or reported pursuant to the requirements of this Code. For the purposes of this Code “Employee”, “staff” or “you” means any Director, employee, secondee, contractor and part-time or temporary employee of a Group Company. Code of Ethics
